Citation Nr: 1708225	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  14-12 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a heart disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to April 1965.  He died in April 2016 and the appellant is his surviving spouse who, as discussed below, has been accepted as a substitute claimant for the purpose of processing this appeal to completion. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board notes that, while the RO adjudicated an additional issue in the July 2011 rating decision, the Veteran limited his notice of disagreement, and subsequent appeal, solely to the issues of entitlement to service connection for bilateral hearing loss, a heart disorder, and an acquired psychiatric disorder, to include PTSD. 

In March 2016, the Veteran and the appellant testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record. 

In June 2016, the Board dismissed the Veteran's appeal due to his death.  However, later that month, his surviving spouse was recognized as the substituted appellant by the RO pursuant to 38 U.S.C.A. § 5121A (West 2014) (providing for substitution in some cases if the Veteran died, as here, on or after October 10, 2008) and the case now returns for further appellate review. 

Following the issuance of the statement of the case in December 2013, the appellant submitted additional evidence in June 2016.  Subsequently, in February 2017, the appellant's representative waived Agency of Original Jurisdiction (AOJ) consideration of all evidence associated with the record since the issuance of the most recent statement of the case.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time prior to, or during the pendency of the claim, did the Veteran have a current diagnosis of an acquired psychiatric disorder, to include PTSD, other than alcohol dependence and alcohol dementia. 

2.  Service connection may not be granted for alcohol dependence or alcohol dementia on the basis of service incurrence or aggravation as a matter of law. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 105, 1110, 1131, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.1010, 4.125 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a March 2011 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In regard to the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs), service personnel records, and post-service VA and private treatment records have been obtained and considered.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.   

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain disease manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran was not provided with a VA medical examination and an opinion addressing his claim for service connection for an acquired psychiatric disorder, to include PTSD, has not been obtained; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no competent evidence showing a current diagnosis of an acquired psychiatric disorder other than alcohol dependence and alcohol dementia.  In this regard, the Veteran's private treatment records do not include an acquired psychiatric disorder diagnosis, and his VA treatment records do not note a diagnosis of an acquired psychiatric disorder other than alcohol dependence and alcohol dementia.  As such, the Board finds that the evidence of record is sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary. 

Additionally, the Veteran and the appellant were provided an opportunity to set forth their contentions during a Board hearing before the undersigned Veterans Law Judge in March 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the March 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  In pertinent part, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his claimed psychiatric disorder, the type and onset of symptoms, and his contention that his military service caused his reported psychiatric disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding private treatment records available that would be helpful in substantiating the Veteran's claim, the undersigned held the record open for 60 days in an effort to allow the Veteran to obtain such evidence, which was subsequently submitted in June 2016.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A.         §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to another medical condition; other specified schizophrenia spectrum and other psychotic disorder; schizoaffective disorder; schizophrenia; schizophreniform disorder; and substance/medication-induced psychotic disorder.  38 C.F.R. § 3.384.  However, as discussed below, as the Veteran does not have diagnoses of psychoses, service connection on a presumptive basis is not warranted. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as the Veteran has not been diagnosed with a psychoses as defined by VA regulations, service connection may not be established on the basis of continuity of symptomatology alone. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (f)(2).  

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304 (f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here. 75 Fed. Reg. 39,843  (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092  (July 15, 2010).

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As this appeal was certified to the Board in October 2014, the revised regulations apply.  However, the Secretary has specifically indicated that all diagnoses completed under DSM-IV may still be applied for any claims pending before the Board.  Id. As the record contains evaluations performed in 2012 citing DSM-IV, the Board will consider the DSM-IV based assessments provided in the Veteran's record in reaching a decision regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD.  

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Under application regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2016); see also Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

At his Board hearing and in documents of record, the Veteran alleged that he had an acquired psychiatric disorder, to include PTSD, that was directly related to his military service.  In this regard, he claimed that, during service, he experienced a traumatic motorcycle accident while riding off base.  He also testified to an additional stressor incident, which included his former wife leaving him while he was in service.  The Veteran alleged that such experiences ultimately resulted in an acquired psychiatric disorder.  Additionally, at the Veteran's Board hearing, the appellant testified that the Veteran got upset very easily when asked about his military experience; got upset when he experienced loud noises; and had to sit with his back against the wall when they ate at restaurants.  She further reported in a May 2016 statement that the Veteran had problems sleeping; kept the windows and curtains always closed; did not like to be around crowds; checked the doors several times a night to ensure that they were locked; and got very upset when speaking to her about his motorcycle accident while in service. 

However, as will be discussed below, the Board finds that service connection for an acquired psychiatric disorder is not warranted as, prior to and during the pendency of the claim, the probative evidence of record fails to establish that the Veteran had a current diagnosis of an acquired psychiatric disorder, to include PTSD, other than alcohol dependence and alcohol dementia.  Moreover, service connection may not be granted for alcohol dependence or alcohol dementia on the basis of service incurrence or aggravation as a matter of law. 

In this regard, the Veteran's STRs reflect that, during his July 1960 enlistment examination, he was evaluated as normal in regard to his psychiatric system.  In March 1964, it was noted that he had become violent and threatened to take his life.  The examining treatment provider indicated that, following evaluation, he calmed down and was coherent.  The examiner further noted that the Veteran reported being depressed and that he had no previous history of nervous breakdowns or psychiatric reactions.  Such report included an assessment of an acute anxiety reaction.  In a subsequent March 1964 STR, it is noted that the Veteran received a "Dear John" letter from his then-wife, which caused the onset of his recent behavior, and he was prescribed medication.  Thereafter, in a subsequent March 1964 STR, the Veteran reported that he felt much better and was adjusting well to the news regarding the divorce proceedings.  The examiner further noted that the Veteran was not a suicidal risk.  Further, an April 1964 STR reflects an assessment of situational anxiety.  During his March 1965 separation examination, he was evaluated as clinically normal in regard to his psychiatric system.  Additionally, while the corresponding Report of Medical History reflects that the Veteran claimed nervousness, the examiner noted that medication was not required, and there were no complications or residuals. 

The Veteran's private treatment records do not indicate that he ever complained of, sought treatment for, or was diagnosed with an acquired psychiatric disorder, to include PTSD. 

More telling, however, are the Veteran's VA treatment records that specifically indicate that he does not have an acquired psychiatric disorder, other than alcohol dependence and alcohol dementia.  In this regard, the Veteran's VA treatment records from January, February, and March 2012 note an Axis I diagnosis of alcohol dependence and alcohol dementia.  At those times, the examiner failed to diagnose any additional acquired psychiatric disorders.  In such records, the examiner reported the Veteran's history of drinking 3-4 beers daily; he appeared with a flushed face, and made jokes with good eye contact; his speech was at a normal rate; he was alert and oriented; he showed no signs of tremors, ataxia, or other abnormal movements; his insight/judgment was poor/fair; he was goal-directed; he was laughing and pleasant; and he denied delusions, suicidal ideations, homicidal ideations, or  hallucinations.  Furthermore, the February 2012 VA treatment record notes that the Veteran reported not being able to drink less and that he started drinking alcohol when he was stationed in Japan when his then-wife cheated on him, which continued once he returned from his military service. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran had an acquired psychiatric disorder, to include PTSD, other than alcohol dependence and alcohol dementia at any time during, or prior to, the pendency of his claim.  In this regard, the Board accords great probative weight to the clinicians' opinions included in the VA treatment records that the Veteran does not meet the diagnostic criteria of an acquired psychiatric disorder, to include PTSD, as such were predicated on in-person interviews with the Veteran and mental status examinations.  Further, the Board observes that, if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  In the instant case, the Board finds that the only probative evidence addressing whether the Veteran has a current diagnosis of an acquired psychiatric disorder are the VA treatment records, which found that the Veteran's symptoms do not conform to an Axis I diagnosis other than alcohol dependence and alcohol dementia. 

The Board has also considered the Veteran's and the appellant's assertions that the Veteran has PTSD related to his in-service stressor incidents.  The Veteran and appellant, as laypersons, are certainly competent to report matters within their personal knowledge, such as the occurrence of an injury or event, or the Veteran's own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, neither the Veteran nor the appellant have demonstrated that they are experts in determining psychiatric diagnoses and their etiology, and are laypersons in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davison v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau, supra (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose form of cancer). 

In this regard, the Board finds that the diagnosis of a psychiatric disorder is a complex question that requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, the diagnosis and etiology of a psychiatric disorder requires the administration and interpretation of psychological testing, knowledge of the psyche, and the way trauma affects psychological functioning.  Thus, the Veteran's and the appellant's statements are afforded no probative value, and the competent, probative evidence of record supports a finding that the Veteran does not have an acquired psychiatric disorder, to include PTSD, other than alcohol dependence and alcohol dementia.

The Board notes that, while the VA treatment records provide diagnoses of alcohol dependence and alcohol dementia, for claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  However, the law does not preclude a Veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, the Veteran's alcohol dependence and alcohol dementia have not been related to a service-connected disability.  Therefore, service connection cannot be granted for alcohol dependence or alcohol dementia. 

The Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted as the Veteran does not have a current diagnosis of such during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of an acquired psychiatric disorder, other than alcohol dependence and alcohol dementia, prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Thus, where, as here, there is no probative evidence indicating that the Veteran has the disability for which service connection is sought, there can be no valid claim service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

For all the foregoing reasons, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 

The Veteran contended that he had bilateral hearing loss as a result of in-service noise exposure.  Specifically, he reported that, while in service, he was exposed to munitions, rockets, explosives, and aircraft noise.  He further alleged that he had hearing loss since service.  In this regard, the Veteran's DD Form 214 shows that his primary military occupational specialty was a munitions specialty, reflecting potential noise exposure during service.   

Service treatment records (STRs) indicate that, upon entrance to service in July 1960, examination revealed that his ears and drums were normal.  Additionally, the Veteran passed a whisper voice test with a 15/15 score.  No audiometer findings were recorded.  However, the STRs include an audiogram in graphic form that was conducted in July 1960.  The graph reflects a somewhat elevated auditory threshold level at 500 Hertz in the left ear, although the form makes it unclear as to the specific numeric threshold level.  In this regard, if the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translation by an appropriate specialist.  See Savage v. Shinseki, 24 Vet. App. 259 (2011). 

During the Veteran's  March 1965 discharge examination, the examiner evaluated his ears and drums as normal.  On audiology testing, the report revealed auditory  thresholds findings, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-10
-5
-5
LEFT
-5
-5
-10
-5
10



            
      


However, auditory threshold findings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As such, the conversion to ISO units is below:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10 
0
5
0
LEFT
10
5 
0
5
15



            
      


In February 2011, the Veteran underwent a private audiological examination.  The examiner diagnosed bilateral moderate sensorineural hearing loss from 3000 Hertz through 8000 Hertz for VA purposes under 38 C.F.R. § 3.385.  In this regard, the examiner stated that the Veteran's high frequency hearing loss in both ears "could have been" initiated in military service and possibly aggravated by later work noise.  Medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In addition, this opinion contained no rationale; a medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, it appears that the examiner did not review the Veteran's claims file, including his STRs.  Thus, the Board finds that this opinion is not probative. 

Subsequently, in April 2011, the Veteran underwent a VA audiological examination.  The examiner diagnosed bilateral moderate to moderately-severe high frequency sensorineural hearing loss for VA purposes under  38 C.F.R. § 3.385, but found that it was not related to military noise exposure.  As rationale for the opinion, the examiner noted that the Veteran's hearing was within normal limits at the time of his July 1960 enlistment examination and May 1965 discharge examination.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Additionally, while the examiner did note the Veteran's occupational noise exposure - including his work as an auto mechanic before the military; and work for a packing line, electricity company driving a truck, and metal company driving a forklift since the military - she did not discuss the impact such jobs had on his diagnosed bilateral hearing loss.  Thus, the Board finds that an addendum opinion is necessary. 

With respect to the Veteran's claim for service connection for a heart disorder, during his July 1960 enlistment and March 1965 separation examinations, the examiner evaluated his heart as normal.   However, a December 1964 STR reveals that the Veteran went to the hospital after reporting spitting up blood.  After examination, the examiner recorded that his heart and lungs were within normal limits on both postero-anterior and lordotic views.  Subsequently, the Veteran was diagnosed with atrial fibrillation and benign essential hypertension by private physicians in January, February, and March 2011; January, April, July, September, and November 2015; and January, February, and April 2016.  Furthermore, the Veteran was diagnosed with unspecified heart failure in a April 2016 private treatment record.  The Veteran alleged that he believed his heart disorder was the result of the anxiety he experienced as a result of receiving a "Dear John" letter from his then-wife as documented in March 1964.  Furthermore, his representative argued at the Board hearing that the Veteran's physicians had indicated that his heart disorder was present during service.  Thus, the Board finds that an opinion is needed to determine whether the Veteran's diagnosed heart disorder is related to his military service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the VA examiner who conducted the Veteran's April 2011 audiological examination for an addendum opinion as to the etiology of the Veteran's bilateral hearing loss.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  If the April 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  

Following a review of all the relevant evidence, the examiner is requested to address the following inquiries:

(A)  Interpret the July 1960 audiogram that is currently in graph form.  If such is not possible, please explain why.

(B)  Offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diagnosed bilateral hearing loss was related to his in-service noise exposure.  In offering such opinion, the examiner should consider the Veteran's in-service audiometric findings as converted from ASA to ISO units.   

The examiner is advised that the opinion provided must not be based solely on the lack of any evidence of hearing loss in the Veteran's STRs.  

The examiner should discuss the significance of the Veteran's occupational noise exposure in various capacities - including his work as an auto mechanic before the military; and work for a packing line, electricity company driving a truck, and metal company driving a forklift since the military.

(C)  Did the Veteran's bilateral hearing loss manifest within one year of his service discharge in April 1965, i.e., by April 1966.  If so, please describe the manifestations. 

In offering the foregoing opinions, the examiner should consider the lay statements of record regarding the onset and continuity of symptomatology referable to the Veteran's bilateral hearing loss.  The examiner's report must include a complete rationale for all opinions expressed. 

2.  Forward the record to an appropriate medical professional so as to obtain an opinion as to the etiology of the Veteran's heart disorder.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  Following a review of all the relevant evidence, the examiner should address the following inquiries:

(A)  With regard to the diagnoses of atrial fibrillation, benign essential hypertension, and unspecified heart failure, please offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that such disorders had their onset in, or are otherwise related to the Veteran's military service, to include the anxiety he experienced as a result of receiving a "Dear John" letter from his then-wife as documented in March 1964.

(B)  Did the Veteran's manifest heart disease within one year of his service discharge in April 1965, i.e., by April 1966.  If so, please describe the manifestations. 

In offering the foregoing opinions, the examiner should consider the Veteran's representative's argument that the Veteran's physicians had indicated that his heart disorder was present during service.  He or she should also consider the lay statements of record regarding the onset and continuity of symptomatology referable to the Veteran's heart disorder.  The examiner's report must include a complete rationale for all opinions expressed. 

3. After completing the above, and any other 
development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


